Exhibit 10.1


Summary of Charles Vinick
Employment Arrangement


Effective January 18, 2011, upon becoming Chief Executive Officer, Charles
Vinick began receiving an annual base salary of $275,000 per year and may
receive an annual bonus to be determined by our Board of Directors.
Additionally, Mr. Vinick was granted 1,000,000 non-qualified options
(exercisable at $0.48 per share) over a five-year period.  Of the options,
500,000 vested upon his becoming Chief Executive Officer.  The balance vest in
equal increments on June 30, 2011 and December 31, 2011.  Prior to being
appointed Chief Executive Officer, Mr. Vinick received an annual salary of
$225,000 and was granted 1,000,000 five-year non-qualified stock options
exercisable at $0.82 per share for service as Executive Chairman.  Of the
options: (i) 250,000 are fully vested and (ii) the remaining were relinquished
upon being appointed Chief Executive Officer. The Company also pays travel and
related expenses for Mr. Vinick to travel from his California home to our
Florida offices